Citation Nr: 0505261	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased disability rating for 
arteriosclerotic heart disease, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in November 2002.  
Accordingly, the Board finds that a more recent examination 
is required in order to properly adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any recent 
arteriosclerotic heart disease evaluation 
or treatment, VA or private, the veteran 
has received.  All records so received 
should be associated with the claims 
folder.

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine the current level of his 
arteriosclerotic heart disease.  The 
examiner should relate all relevant 
symptomatology associated with the 
veteran's arteriosclerotic heart disease 
and assess the veteran's MET workloads.  
All indicated tests should be 
accomplished.  

3.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


